Citation Nr: 1725428	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  06-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

5.  Entitlement to an increased rating for left lower extremity radiculopathy.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

The matter of entitlement to service connection for a psychiatric disability is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2011 Board decision denied service connection for a psychiatric disability, to include PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion.  The Board remanded the appeal in March 2012 and January 2015 for additional development.

A March 2013 rating decision denied a rating in excess of 40 percent for a lower back disability, and denied entitlement to TDIU.  The Veteran perfected an appeal for those issues in March 2016.

A May 2015 rating decision denied service connection for bilateral hearing loss and tinnitus, and an increased rating for radiculopathy of the left lower extremity.  In July 2015, the Veteran filed a notice of disagreement regarding those issues.  

The issues of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus; entitlement to an increased rating for radiculopathy of the lower left extremity; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

On May 12, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased rating for a lumbar spine disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for a lumbar spine disability, through the authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016). 

In May 12, 2016, the Veteran, through the authorized representative, withdrew the appeal regarding the claim for entitlement to an increased rating for a lower back disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for a lower back disability and the appeal of that issue is dismissed.


ORDER

The appeal for entitlement to an increased rating for a lumbar spine disability is dismissed.
REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the remaining claims on appeal.  Regarding the issue of entitlement to service connection for a psychiatric disability, to include PTSD, anxiety, and depression, a review of the record shows that numerous documents pertinent to the Veteran's claims are missing from the claims file.  The Board cannot make a determination regarding the Veteran's claims, or even definitely determine what issues are on appeal, without ensuring that development is undertaken to locate and associate the missing documents with the claims file.  Therefore, on remand, efforts are needed to locate and associate the missing documents with the claims file.  The claim for TDIU is inextricably intertwined with that pending claim and must also be remanded.

Regarding the claims for service connection for bilateral hearing loss and tinnitus, and a rating in excess of 10 percent for radiculopathy of the left lower extremity, the Veteran submitted a July 2015 statement that disagreed with the May 2015 rating decision.  The July 2015 statement is a timely notice of disagreement with that rating decision.  No statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to an increased rating for radiculopathy of the left lower extremity.  Notify the Veteran of her appeal rights and that she must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Locate and associate with the claims file any and all documents that are missing from the claims file, including the February 2006 notice of disagreement with the RO's September 2005 decision denying service connection for PTSD; the October 2006 VA Form 9 appealing the claim for PTSD; Board decisions dated in December 2009, April 2011, and March 2012; and the September 2011 Order of the Court and accompanying Joint Motion for Remand.  If the missing documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and associated with the claims file, and the Veteran must be properly notified.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

